

117 HRES 341 IH: Urging the promotion of equity in the distribution and allocation of COVID–19 vaccines among Hispanic, Black, Asian-American, Native Hawaiian and Pacific Islander, and Native American communities.
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 341IN THE HOUSE OF REPRESENTATIVESApril 21, 2021Mr. Ruiz (for himself, Ms. Chu, Mrs. Beatty, Ms. Barragán, Mr. Meeks, Ms. Garcia of Texas, Mr. Correa, Ms. Matsui, Mr. Pascrell, Mr. Takano, Mr. Lieu, Mr. Vargas, Ms. Leger Fernandez, Mr. Evans, Mr. Larson of Connecticut, Mr. McNerney, Ms. Schakowsky, Mr. Espaillat, Mr. García of Illinois, Mr. Gallego, Ms. Bonamici, Ms. Meng, Ms. Norton, Mr. Green of Texas, Mr. Vela, Ms. Jayapal, Mrs. Napolitano, Mr. Castro of Texas, Ms. Velázquez, Ms. Escobar, Mr. Gomez, Ms. Ross, and Mr. Carbajal) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONUrging the promotion of equity in the distribution and allocation of COVID–19 vaccines among Hispanic, Black, Asian-American, Native Hawaiian and Pacific Islander, and Native American communities.Whereas the coronavirus (COVID–19) pandemic has highlighted longstanding health, economic, and social inequities with communities of color continuing to be disproportionately impacted by the COVID–19 pandemic, including—(1)Hispanic populations being more likely to be infected, more than three times as likely to be hospitalized, and more than twice as likely to die from COVID–19 compared to their White counterparts;(2)Black communities being more likely to be infected, almost three times as likely to be hospitalized, and almost twice as likely to die from COVID–19 compared to their White counterparts;(3)Native Hawaiians and Pacific Islanders being more likely to be infected, hospitalized, and die from COVID–19 compared to their White counterparts and continuing to face the highest COVID–19 infection and mortality rates out of any racial group in several States; and(4)American Indian or Alaska Natives being almost twice as likely to be infected, three times as likely to be hospitalized, and more than twice as likely to die from COVID–19;Whereas a national strategy to collect demographic data on COVID–19 vaccines that include race and ethnicity must be established, implemented, and monitored given that race and ethnicity are known for just over half of the people who have received at least one dose of the vaccine;Whereas significant data gaps related to COVID–19 in Asian-American, Native Hawaiian and Pacific Islander, and American Indian and Alaska Native communities continue to exist, inhibiting the ability to tailor targeted health interventions, resources, and outreach to these communities;Whereas about 6 out of 10 Black and Hispanic adults say they do not have enough information about where to receive a COVID–19 vaccine, compared to about half of White adults, which further undermines vaccination efforts and increases the vulnerability of Black and Hispanic communities;Whereas about half of farmworkers indicated they were unsure of getting vaccinated when a vaccine became available to them due to fear of side effects, mistrust of government, cost, and fear that the vaccine could start a COVID–19 infection;Whereas communities of color tend to have fewer pharmacies per capita, putting them at a disadvantage in COVID–19 vaccination efforts;Whereas preexisting conditions like diabetes, heart and lung disease, and hypertension put communities of color at higher risk of COVID–19 complications, especially Hispanics who have the highest uninsured rate of any demographic group;Whereas 30 State health departments do not report COVID–19 cases for Native Hawaiians and Pacific Islanders and 34 State health departments do not report COVID–19 deaths for Native Hawaiians and Pacific Islanders despite the significant disparities this population continues to face;Whereas immigrant communities are largely Hispanic and Asian populations, with approximately one-third of both Asians and Hispanics being limited-English proficient, which has often impeded access to life-saving care and information throughout the pandemic;Whereas the public charge rule has caused fear and confusion for immigrant communities discouraging them from using critical health and social benefit programs;Whereas the United States has a longstanding history of racism, mistreatment, and discrimination against Black, Hispanic, Asian-American, Native Hawaiian and Pacific Islander, Native American, and other communities of color; andWhereas the right to health care is among the internationally agreed-upon human rights: Now, therefore, be itThat the House of Representatives—(1)urges State, local, Tribal, and territorial governments, Federal agencies, community organizations, health care entities, private sector partners, and others to—(A)implement and monitor plans for an equitable distribution and allocation of COVID–19 vaccines;(B)implement outreach strategies toward communities of color that are culturally and linguistically appropriate as well as technologically accessible, including working with trusted community partners;(C)ensure that the COVID–19 vaccine cannot be denied to individuals based on immigration status; and(D)implement worksite vaccination clinics targeting the hardest hit industries in hot spot locations;(2)encourages retail pharmacies administering COVID–19 vaccines to target ZIP Codes with a disproportionate rate of infections, hospitalizations, and deaths which are located in medically underserved areas or areas with a high Social Vulnerability Index, including by using mobile testing units in rural areas and underserved communities; and(3)recognizes the need for further investment in efforts to implement longstanding strategies to eliminate health, economic, and social inequities.